Case 20-71946-wlh           Doc 54      Filed 06/24/21 Entered 06/24/21 09:30:13                    Desc Main
                                        Document      Page 1 of 6




     IT IS ORDERED as set forth below:



     Date: June 24, 2021

                                                    _____________________________________
                                                               Wendy L. Hagenau
                                                          U.S. Bankruptcy Court Judge

_______________________________________________________________




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION


    IN RE:                                                  CASE NO. 20-71946-WLH

    MESHAUN SAMUEL HOBBS AND                                CHAPTER 13
    MECHELLE DELORES CARRELL-
    HOBBS,

                           Debtors,


                        ORDER ON DEBTORS’ OBJECTION TO CLAIM
                        OF KENNESAW COMMERCIAL PROPERTIES
         THIS MATTER is before the Court on Debtor MeChelle Delores Carrell-Hobb’s

Objection to Claim of Creditor Kennesaw Commercial Property, LLC (“Kennesaw”) (Doc. No.

50) (the “Objection”). Kennesaw filed proof of claim number 24 for $30,750.00 for unpaid

commercial rent. 1 Ms. Carrell-Hobbs (“Tenant”) filed the Objection on May 2, 2021, and




1
  Tenant objects to Kennesaw’s claim for rent for the months of August through December 2019. Tenant
acknowledges she owes rent of $6,000 a month plus late fees of $150 a month for January and February 2020 totaling
$12,300, and she does not object to this portion of Kennesaw’s claim.

                                                        1
Case 20-71946-wlh        Doc 54     Filed 06/24/21 Entered 06/24/21 09:30:13              Desc Main
                                    Document      Page 2 of 6



Kennesaw filed a response in opposition to the Objection on June 1, 2021 (Doc. No. 51). The

Court held a hearing on the Objection on June 9, 2021. Counsel for Tenant (Patricia and Jeffrey

Williams) and counsel for Kennesaw (Scott McMahan) appeared by video. At the hearing, the

parties agreed the issue was a legal one only and no evidence was required. The Court allowed

the parties ten days to submit additional authority. Tenant filed a brief in support of the Objection

on June 17, 2021 (Doc. No. 53).

       In July 2019, Tenant signed a lease for commercial space at 1575 Milstead Road, Conyers,

Georgia 30012. The lease provides that the term of the lease begins “on the earlier of the

completion of the work described in any attached Work letter or the date 8/1/2019 (the

“Commencement Date”),” and that rent of $6,000 per month was due on the first day of each

month. Paragraph 2 provides “[i]f Landlord is unable to deliver possession of Property on the

Commencement Date, rent shall be abated on a daily basis until possession is granted.” (Doc. No.

50 Ex. A. p. 4.) The lease also included several special stipulations, one of which states “Tenant

shall receive six (6) months free rent to be applied as follows: two (2) months free rent at the

beginning of the lease term, and four (4) months free rent at the end of the lease term.” (the “Special

Stipulation”) (Doc. No. 50 Ex. A. p. 11 no. 6.)

       Tenant asserts she did not receive possession until November 2019, after issuance of a

Certificate of Compliance for Business License by Rockdale County on November 4, 2019 and an

inspection on November 18, 2019. Tenant contends she did not owe rent until she took possession

of the leased space, and, pursuant to the Special Stipulation, she was entitled to two months of free

rent in November and December 2019. Kennesaw contends nothing in the lease changed the

Commencement Date, and the two months of free rent were in August and September 2019

regardless of delivery of possession. While the parties have argued about the start of the lease



                                                  2
Case 20-71946-wlh         Doc 54     Filed 06/24/21 Entered 06/24/21 09:30:13                Desc Main
                                     Document      Page 3 of 6



term, the real issue is how to reconcile the abatement and free rent provisions. Kennesaw argues

the free rent occurs during the abatement, while the Tenant argues it starts once the abatement is

terminated. The Court agrees with the Tenant.

          Under Georgia law, construction of a contract is a matter of law for the Court. Envision

Printing, LLC v. Evans, 336 Ga. App. 635 (2016). In construing a contract, the Court must first

decide whether the contract language is clear and unambiguous. The Court “looks to the four

corners of the agreement to ascertain the meaning of the contract from the language employed, . .

. [and] words generally are ascribed their usual and common signification.” Gilreath Fam. &

Cosm. Dentistry, Inc. v. Cincinnati Ins. Co., 2021 WL 778728, at *4 (N.D. Ga. Mar. 1, 2021)

(citations omitted). “Where the language of the contract is clear, unambiguous, and capable of

only one reasonable interpretation, no construction is necessary or even permissible by the trial

court.”    Id. (citing Ainsworth v. Perreault, 254 Ga. App. 470 (2002)).              If the contract is

unambiguous, “the court simply enforces the contract according to its clear terms[.]” Woody’s

Steaks v. Pastoria, 261 Ga. App. 815, 817, (2003).

          If the contract is ambiguous in some respect, the court must apply the rules of contract

construction to resolve the ambiguity. Id. “Ambiguity exists where the words used in the contract

leave the intent of the parties in question—i.e., that intent is uncertain, unclear, or is open to various

interpretations.” Gen. Steel, Inc. v. Delta Bldg. Sys., Inc., 297 Ga. App. 136, 138 (2009); see also

ESI Cos., Inc. v. Fulton Cnty., 271 Ga. App. 181, 184 (2004) (“Ambiguity in a contract may be

defined as duplicity, indistinctness, and uncertainty of meaning or expression.”). If the ambiguity

remains after applying the rules of construction, then testimony is permitted to determine the intent

of the parties. Atlanta Dev. Auth. v. Ansley Walk Condo. Ass’n, Inc., 350 Ga. App. 584, 587

(2019).



                                                    3
Case 20-71946-wlh       Doc 54     Filed 06/24/21 Entered 06/24/21 09:30:13             Desc Main
                                   Document      Page 4 of 6



       Here, the terms of the lease are plain and unambiguous. Paragraph 2 of the lease says that

rent is abated on a daily basis until possession of the property is delivered. Abatement is defined

generally as “[t]he act of eliminating or nullifying” and “a reduction in the amount or degree of

something[.]” Black’s Law Dictionary (11th ed. 2019); Cambridge Business English Dictionary

(2011). Abatement in this context means not having to pay rent, a release from rent, or the

reduction in the amount of rent. See In re Great Atl. & Pac. Tea Co., Inc., 510 B.R. 42, 49

(S.D.N.Y. 2014), aff’d, 595 F. App’x 72 (2d Cir. 2015). Rent abatements are meant for the benefit

of the tenant due to some event. See Gavan v. Norcross, 117 Ga. 356 (1903). That is true here

with the abatement provision in paragraph 2. According to the contract, the rent would be abated—

and no rent would be owed—until possession was delivered. If no rent is due, it cannot be the

“free rent” required by the Special Stipulation.

       The provision for “free rent” is in the Special Stipulation indicating it was a negotiated

term between the parties. The Special Stipulation says Tenant will receive two months free rent

“at the beginning of the lease term”. Given that no rent was due until possession was delivered,

applying the free rent to the first two months when rent became due is consistent with “the

beginning.” It is also consistent with the expressed intent of the parties that the Tenant would not

pay until possession was delivered and that the Tenant would receive six months of free

rent. There would have been no need for the Tenant to negotiate the free rent if no rent was due.

       Even if the lease is ambiguous as to the application of the abatement and free rent

provisions, this construction is consistent with the rules of contract interpretation codified at

O.C.G.A. § 13-2-2. One of them provides “[t]he construction which will uphold a contract in

whole and in every part is to be preferred, and the whole contract should be looked to in arriving

at the construction of any part[.]” O.G.G.A. § 13-2-2(4). The Court should review the lease as a



                                                   4
Case 20-71946-wlh         Doc 54     Filed 06/24/21 Entered 06/24/21 09:30:13             Desc Main
                                     Document      Page 5 of 6



whole. Hancock Fabrics, Inc. v. Alterman Real Est. I, Inc., 302 Ga. App. 568, 570 (2010). Further,

any ambiguity should be resolved against the drafter of the lease. See Auto Owners Ins. Co. v.

Sw. Nut Co., 564 F. App’x 1002, 1005 (11th Cir. 2014) (citing O.C.G.A. § 13–2–2). Reading the

contract to find the two months free rent started once abatement terminated upholds the contract

as a whole. Reading it the way Kennesaw suggests completely eliminates two months of free rent,

which was clearly a bargained for provision since it is in the Special Stipulations. The lease

contemplated the outcome argued by Tenant, and “the Court’s task ‘is not to rewrite a contract for

the parties better than or different from the one they wrote for themselves.’” In re Great Atl. &

Pac. Tea Co., 510 B.R. at 51 (citations omitted). The conclusion is also consistent with the way

other courts have interpreted rent abatement and free rent provisions. See id. (affirming conclusion

lease provided for an abatement of rent and charges, without set-off, during period landlord did

not pay construction allowance); see also 1352 Lofts Prop. Corp. v. Bobby Chez of PA, LLC, 855

F. Supp. 2d 367, 379 (E.D. Pa. 2012) (free rent period began when the premises were available for

occupancy).

        For the reasons stated above, the Court finds rent was abated from the Commencement

Date until Kennesaw delivered possession to Tenant. Tenant was then entitled to two months free

rent. Accordingly,

        IT IS THERFORE ORDERED that the Objection is SUSTAINED as to the legal

interpretation of the contract. The parties are directed to file a stipulation within 14 days as to the

calculation of the claim or to state if any factual issues exist as to the calculation.

                                          END OF ORDER




                                                   5
Case 20-71946-wlh    Doc 54      Filed 06/24/21 Entered 06/24/21 09:30:13   Desc Main
                                 Document      Page 6 of 6



Distribution List

MeChelle Delores Carrell-Hobbs
30 Hillside Oak Ln
Covington, GA 30016-0267

Meshaun Samuel Hobbs
30 Hillside Oak Ln
Covington, GA 30016-0267

Patricia Lyda Williams
The Williams Law Office LLC
3675 Crestwood Parkway, Suite 400
Duluth, GA 30096-5054

J. Jeffrey Williams
The Williams Law Office LLC
3675 Crestwood Parkway, Suite 400
Duluth, GA 30096-5054

Scott B. McMahan
Poole Huffman, LLC
3562 Habersham at Northlake
Building J, Ste 200
Tucker, Georgia 30084




                                            6
